Title: To Thomas Jefferson from Lyon Lehman, 2 August 1801
From: Lehman, Lyon
To: Jefferson, Thomas


Worthy Sir
Philadelphia 2d. August 1801
I take the liberty to adress a few lines to you, to inform you my unhappy situation, and my suffrings, and no doubt my worthy President can not help to feel for me. I am a Native of Amsterdam emigrated to France, till we marched to Holland again were I received several wounds when we Batavians entered into Holland, as I had a little property of my own as merchant made severel voyages to America and brought to this country on duties above $9000 I was taken then by the English 350 miles from the land and have put us in a long boat where I was in situation for 18 hours till we were saved at last by a pilot-boat this loss of mine amounted to $14000 even every Steatch of Cloth took those pirates of us, of my unhappy situation I have every bit of paper to Produce. Esqr. Edward Livingston presented a petition in Congress for a remission on duties last cession which amounted to $1684. our Vice President Aaron Bur knows me well as I am now in Such a melancholly situation to ask any small situation which would suport me in any degree as my correctories known in the United States. Not troubling you any longer with this writing therefore will conclude with every sincerly good wishes, health, long live, and Happiness, is the intimate wish of your friend & Humble Servant
Lyon Lehman
N.B. Edward Livingston has seen all my papers likewise Mr Keltetus & knows my Situation
The President will therefore Honour his faithfull Servant by dressing an answer to Lyon Lehman Philadelphia
